DETAILED ACTION

The instant application having application No 16/783422 filed on 02/06/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) both claims 3 and 6 are incorporated into the independent claim 1, (ii) resolve 112, 2nd rejection..
Claim 11 would be allowable if (i) both claims 13 and 16 are incorporated into the independent claim 11.
Claim 21 would be allowable if (i) both claims 23 and 25 are incorporated into the independent claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 1 each recites the phrase renders the claims indefinite because it is unclear what “embodied thereon /there” refers to.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over GUIM BERNAT et al. (US 20190158606, May 23, 2019) in view of Wang et al. (US 20200169610, May 28, 2020).

	Regarding Claim 1, GUIM BERNAT discloses a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to observe traffic on multi-radio links between a user equipment (UE) and a network element (page 15, par (0140), line 1-20, a traffic control group include IoT devices(wherein a user equipment) along traffic flow monitors(observe traffic), the traffic control group in communication with the cloud through wireless links, wireless network allow the IoT devices to communicate with each other, such as through a local area network, a wireless local area network); 
 (page 7, par (0071), line 1-20, management accomplished through the use of communication and resource API, to enable an edge location to and initiate actions for pre-allocation, while coordinating resource management under centralized or decentralized control. Similar API used to identify resources, services, or network conditions).
	GUIM BERNAT discloses all aspects of the claimed invention, except a multi-access edge computing (MEC) component operating in a multi-access management services (MAMS) framework.
	Wang the same field of invention teaches a multi-access edge computing (MEC) component operating in a multi-access management services (MAMS) framework (page 3, par (0037), line 10-20, the multi-access edge computing cloud server MEC determines(MAMS framework) that the application corresponding to the service request exists in the multi-access edge computing cloud server MEC, the multi-access edge computing cloud server MEC provides the application directly to the terminal device TD, it can provide services to the terminal device TD more efficiently).
GUIM BERNAT and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multi-access edge computing (MEC) component operating in a multi-access management services (MAMS) framework the teaching of GUIM BERNAT 

Regarding Claim 2, GUIM BERNAT discloses the dedicated reference point comprises an Mp1 reference port (page 11, par (0111), line 8-10, Mp reference points refer to MEC platform functionality).

	Regarding Claim 3, GUIM BERNAT discloses the messages include a capabilities message, and wherein the capabilities message indicates at least one of a type of convergence method supported and a type of aggregation method supported (page 14, par (0134), line 1-10, three types of IoT devices, gateways, data aggregators, and sensors, although combinations of IoT devices and functionality used).

	Regarding Claim 4, GUIM BERNAT discloses the messages include a configuration message, and wherein the configuration message indicates at least one of a user plane configuration and a traffic steering configuration (page 15, par (0140), line 1-20, a traffic control group include IoT devices (wherein a user equipment) along traffic flow monitors (observe traffic), the traffic control group in communication with the cloud through wireless links, wireless network allow the IoT devices to communicate with each other, such as through a local area network, a wireless local area network).

Claim 5, GUIM BERNAT discloses all aspects of the claimed invention, except the processing circuitry is further configured to perform operations of a network connection manager (NCM) of the MAMS framework.
	Wang the same field of invention teaches the processing circuitry is further configured to perform operations of a network connection manager (NCM) of the MAMS framework (page 3, par (0037), line 10-20, the multi-access edge computing cloud server MEC determines(MAMS framework) that the application corresponding to the service request exists in the multi-access edge computing cloud server MEC).

	Regarding Claim 6, GUIM BERNAT discloses all aspects of the claimed invention, except the processing circuitry is further configured to perform operations of a European Telecommunications Standards Institute CETSD MEC application running separately from a MEC host in the MAMS framework.
	Wang the same field of invention teaches the processing circuitry is further configured to perform operations of a European Telecommunications Standards Institute CETSD MEC application running separately from a MEC host in the MAMS framework (page 3, par (0037), line 10-20, the multi-access edge computing cloud server MEC determines (MAMS framework) that the application corresponding to the service request exists in the multi-access edge computing cloud server MEC).

	Regarding Claim 7, GUIM BERNAT discloses managing traffic includes at least
one of splitting traffic and steering traffic(page 15, par (0140), line 1-20, a traffic control group include IoT devices(wherein a user equipment) along traffic flow monitors(observe traffic), the traffic control group in communication with the cloud through wireless links).

	Regarding Claim 8, GUIM BERNAT discloses managing traffic includes
performing link aggregation(page 14, par (0134), line 1-10, three types of IoT devices, gateways, data aggregators, and sensors, although combinations of IoT devices and functionality used).

	Regarding Claim 9, GUIM BERNAT discloses the link aggregation is performed
between at least one Wireless Local Area Network (WLAN) link and one
cellular link(page 3, par (0034), line 1-2, vUEs operate with a defined communication system (W LAN) communication network, etc.).

	Regarding Claim 10, GUIM BERNAT discloses performing path aggregation(page 14, par (0134), line 1-10, three types of IoT devices, gateways, data aggregators, and sensors, although combinations of IoT devices and functionality used).

	Regarding Claim 11, GUIM BERNAT discloses observing on multi-radio links between a user equipment (UE) and a network element;  and managing the traffic between the UE and the network element (page 15, par (0140), line 1-20, a traffic control group include IoT devices(wherein a user equipment) along traffic flow monitors(observe traffic), the traffic control group in communication with the cloud through wireless links, wireless network allow the IoT devices to communicate with each other, such as through a local area network, a wireless local area network), based on the observing, by transmitting messages of a traffic management application
programming interface (API) over a dedicated reference point(page 7, par (0071), line 1-20, management accomplished through the use of communication and resource API, to enable an edge location to and initiate actions for pre-allocation, while coordinating resource management under centralized or decentralized control. Similar API used to identify resources, services, or network conditions).
	GUIM BERNAT discloses all aspects of the claimed invention, except a multi-access edge computing (EC) component operating in a multi-access management services (MAMS) framework.
	Wang the same field of invention teaches a multi-access edge computing (EC) component operating in a multi-access management services (MAMS) framework (page 3, par (0037), line 10-20, the multi-access edge computing cloud server MEC determines (MAMS framework) that the application corresponding to the service request exists in the multi-access edge computing cloud server MEC, the multi-access edge computing cloud server MEC provides the application directly to the terminal device TD, it can provide services to the terminal device TD more efficiently).
GUIM BERNAT and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multi-access edge computing (MEC) component operating in a multi-access management services (MAMS) framework the teaching of GUIM BERNAT 

	Regarding Claim 12, GUIM BERNAT discloses the dedicated reference point comprises an Mp1 reference point (page 11, par (0111), line 8-10, Mp reference points refer to MEC platform functionality).

	Regarding Claim 13, GUIM BERNAT discloses the messages include a capabilities message, and wherein the capabilities message indicates at least one of a type of convergence method supported and a type of aggregation method supported (page 14, par (0134), line 1-10, three types of IoT devices, gateways, data aggregators, and sensors, although combinations of IoT devices and functionality used).

	Regarding Claim 14, GUIM BERNAT discloses the messages include a configuration message, and wherein the configuration message indicates at least one of a user plane configuration and a traffic steering configuration (page 15, par (0140), line 1-20, a traffic control group include IoT devices (wherein a user equipment) along traffic flow monitors (observe traffic), the traffic control group in communication with the cloud through wireless links, wireless network allow the IoT devices to communicate with each other, such as through a local area network, a wireless local area network).

Claim 15, GUIM BERNAT discloses all aspects of the claimed invention, except performing operations of a network connection manager (NCM) of the MAMS framework.
	Wang the same field of invention teaches performing operations of a network connection manager (NCM) of the MAMS framework (page 3, par (0037), line 10-20, the multi-access edge computing cloud server MEC determines(MAMS framework) that the application corresponding to the service request exists in the multi-access edge computing cloud server MEC).

	Regarding Claim 16, GUIM BERNAT discloses all aspects of the claimed invention, except performing operations of a European Telecommunications Standards Institute CETSD MEC application running separately from a MEC host in the MAMS framework.
	Wang the same field of invention teaches performing operations of a European Telecommunications Standards Institute CETSD MEC application running separately from a MEC host in the MAMS framework (page 3, par (0037), line 10-20, the multi-access edge computing cloud server MEC determines (MAMS framework) that the application corresponding to the service request exists in the multi-access edge computing cloud server MEC).

	Regarding Claim 17, GUIM BERNAT discloses managing traffic includes at least one of splitting traffic and steering traffic(page 15, par (0140), line 1-20, a traffic control group include IoT devices(wherein a user equipment) along traffic flow monitors(observe traffic), the traffic control group in communication with the cloud through wireless links).

	Regarding Claim 18, GUIM BERNAT discloses managing traffic includes performing link aggregation(page 14, par (0134), line 1-10, three types of IoT devices, gateways, data aggregators, and sensors, although combinations of IoT devices and functionality used).

	Regarding Claim 19, GUIM BERNAT discloses the link aggregation is performed between at least one Wireless Local Area Network (WLAN) link and one
cellular link(page 3, par (0034), line 1-2, vUEs operate with a defined communication system (W LAN) communication network, etc.).

	Regarding Claim 20, GUIM BERNAT discloses controlling traffic includes performing path aggregation(page 14, par (0134), line 1-10, three types of IoT devices, gateways, data aggregators, and sensors, although combinations of IoT devices and functionality used).

	Regarding Claim 21, GUIM BERNAT discloses observe traffic on multi-radio links between a user equipment (UE) and a network element(page 15, par (0140), line 1-20, a traffic control group include IoT devices(wherein a user equipment) along traffic flow monitors(observe traffic), the traffic control group in communication with the cloud through wireless links, wireless network allow the IoT devices to communicate with each other, such as through a local area network, a wireless local area network); and manage the traffic between the UE and the network element, based on the observing, by transmitting messages of a traffic management application programming interface (API) over a dedicated reference point(page 7, par (0071), line 1-20, management accomplished through the use of communication and resource API, to enable an edge location to and initiate actions for pre-allocation, while coordinating resource management under centralized or decentralized control. Similar API used to identify resources, services, or network conditions).
	GUIM BERNAT discloses all aspects of the claimed invention, except instructions stored there upon, which when executed by processing  circuitry of a computing device of a multi-access edge computing (MEC) component operating in a multi-access management services (MIAMS) framework.
	Wang the same field of invention teaches instructions stored there upon, which when executed by processing  circuitry of a computing device of a multi-access edge computing (MEC) component operating in a multi-access management services (MIAMS) framework (page 3, par (0037), line 10-20, the multi-access edge computing cloud server MEC determines(MAMS framework) that the application corresponding to the service request exists in the multi-access edge computing cloud server MEC, the multi-access edge computing cloud server MEC provides the application directly to the terminal device TD, it can provide services to the terminal device TD more efficiently).
GUIM BERNAT and Wang are analogous art because they are from the same field of endeavor of access to a service device.


	Regarding Claim 22, GUIM BERNAT discloses the dedicated reference pot comprises an Mp1 Reference point(page 11, par (0111), line 8-10, Mp reference points refer to MEC platform functionality).

	Regarding Claim 23, GUIM BERNAT discloses the messages include a capabilities message, and wherein the capabilities message indicates at least one of a type of convergence method supported and a type of aggregation method supported (page 14, par (0134), line 1-10, three types of IoT devices, gateways, data aggregators, and sensors, although combinations of IoT devices and functionality used).

	Regarding Claim 24, GUIM BERNAT discloses the messages include a configuration message, and wherein the configuration message indicates at least one of a user plane configuration and a tratfic steering configuration capabilities message indicates at least one of a type of convergence method supported and a type of aggregation method supported(page 14, par (0134), line 1-10, three types of IoT devices, gateways, data aggregators, and sensors, although combinations of IoT devices and functionality used).

	Regarding Claim 25, GUIM BERNAT discloses the processing circuitry further performs operations of a network connection manager (NCM) of the MAMS framework (page 3, par (0037), line 10-20, the multi-access edge computing cloud server MEC determines(MAMS framework) that the application corresponding to the service request exists in the multi-access edge computing cloud server MEC).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
ZHU et al. (US 20210153254, May 20, 2021) teaches One-Way Delay Measurements in Next-Generation Multi-Access Networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464